Title: To John Adams from John Jay, 1 November 1785
From: Jay, John
To: Adams, John


          
            Dear Sir
            New York 1st: November 1785
          
          I have the Honor of transmitting to you herewith enclosed an Act of Congress of the 13th: Ult: respecting british Claims and Encroachments on our Eastern Boundaries, and instructing and authorising you to take proper Measures for amicably settling the Disputes thence arising. You will also find herewith enclosed the several Papers & Documents referred to in that Act, and of which a List is hereto subjoined.—
          It also apears to me expedient to send you Copies of two Reports which I have made to Congress respecting these Matters, not for your Direction, but that you may thereby be fully informed of my Sentiments on this interesting Subject.—
          With great and sincere Regard I am / Dear Sir / Your most obt. & very hble: Servt.
          
            John Jay—
          
          
            List of Papers herewith enclosed.—
            No. 1. Resolution of Congress 13th. Octor. 1785
            No. 2. Copy of a Report of the Secretary for foreign Affairs 21st. April 1785.
            No. 3. Copy of a Resolve of the Legislature of Massachusetts 6th: & 7th: July 1784.
            No. 4. Copy of the Report of Genls. Lincoln & Knox 19th. October 1784.
            No. 5. Copy of the Deposition of John Mitchel 9th. Octor. 1784.—
            No. 6. Extract of a Letter from John Adams Esqr: to Govr. Cushing 25th: Octor. 1784.—
            No. 7. Copy of a Letter from Govr. Hancock to Govr. Parr of 12th Novr and Govr. Parr’s answer of 7th. Decemr. 1784.—
            No. 8. Copy of a Letter from Rufus Putnam Esqr: to the Committee of Massachusetts 24th. Decemr. 1784.—
            No. 9. Copy of the deposition of Nathan Jones 17th March 1785.—
            No. 10. Copy of a Letter from Govr. Carleton to Govr. Hancock 21st: June 1785.—
            No. 11. Copy of a Report of the Secretary for for: Affairs 22d. Sepr. 1785.
            No. 12. Copy of a Letter from James Avery Esqr: to the Governor of Massachusetts 23d. August 1785.—
            No. 13. Copy of an Act of the Council of Massachusetts 9th. Sept. 1785
            No. 14. Copy of a Letter from the Governor of Massachusetts to the Governor of New Brunswick 9th. Septemr. 1785.—
          
        